Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156439                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  MICHAEL ANTHONY GRABINSKI,                                                                         Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 156439
                                                                    COA: 339082
                                                                    Court of Claims: 17-000001-MZ
  GOVERNOR, ATTORNEY GENERAL,
  DEPARTMENT OF CORRECTIONS
  DIRECTOR, RICHARD A. HANDLON
  CORRECTIONAL FACILITY WARDEN,
  KEVIN R. CLINTON, AUDITOR GENERAL,
  and SECRETARY OF STATE,
             Defendants-Appellees.
  _____________________________________/

         On order of the Court, the application for leave to appeal the August 9, 2017 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the order of the Court of Appeals and we
  REMAND this case to the Court of Appeals, which shall hold this case in abeyance
  pending its decision in In re Jackson, Court of Appeals Docket No. 339724, which we
  remanded to the Court of Appeals by order dated August 3, 2018. After In re Jackson is
  decided, the Court of Appeals shall reconsider its dismissal of the plaintiff’s application
  for leave to appeal in light of its ruling in In re Jackson.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2018
           d0920
                                                                               Clerk